522 Pa. 114 (1989)
560 A.2d 128
FR & S, INC., a Pennsylvania Corporation
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF ENVIRONMENTAL RESOURCES.
Appeal of COMMONWEALTH, DEPARTMENT OF ENVIRONMENTAL RESOURCES AND ENVIRONMENTAL HEARING BOARD.
Supreme Court of Pennsylvania.
Argued May 3, 1989.
Decided June 2, 1989.
*115 Andrew H. Cline, Timothy D. Searchinger, Deputy General Counsel, Harrisburg, for EHB.
John R. McKinstry, Asst. Counsel, Harrisburg, Vincent M. Pompo, Philadelphia, for DER.
William F. Fox, Norristown, for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA and PAPADAKOS, JJ.
Prior Report: 113 Pa.Cmwlth. 576, 537 A.2d 957.

ORDER
PER CURIAM:
Orders affirmed.